DETAILED ACTION

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10 and 19-21, drawn to a firearm frame and a device of locking a trigger of a firearm, classified in F41A 17/54.
II. Claims 12-18, drawn to a system for providing firearm security to a premises, classified in F41A 17/063.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the firearm and electronic trigger lock of the combination do not require the specific firearm frame and electronic trigger lock of the subcombination. The combination can include a firearm absent a firearm frame having a blocking member disposed adjacent to a trigger guard and configured to extend or rotate to block the trigger from moving to fire a firearm, an electromechanical actuator configured to actuate the blocking member, and a power source configured to power the actuator, and electronics configured to receive remote signals and control the actuator. Further, the combination can include a electronic trigger lock absent a housing configured to mount to a firearm, a plunger in the housing configured to extend out of the housing or a rotating member that rotates to block operation of the trigger, an actuator in the housing configured to actuate the plunger, a power source in the housing configured to power the actuator, and electronics in the housing configured to receive remote signals and control the actuator. The subcombination has separate utility such as a firearm and electronic trigger lock for a system absent a lockable firearm cabinet located on a premises and having a locking mechanism, monitoring equipment configured to detect and transmit an indication of the status of the premises, and a remote monitoring station configured to receive the indication of the status of the premises, wherein the remote monitoring station is further configured to transmit the remote signals to disable the firearm by actuating a blocking member to block trigger movement.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification (a search of Invention II would not require searching in F41A 17/54, whereas a search of Invention I would; a search of Invention I would not require searching in F41A 17/063, whereas a search of Invention II would)
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries; a search of Invention I would require text queries not required for a search of Invention II, e.g., plunger, actuator, trigger guard, blocking member, electromechanical, and synonyms thereof; a search of Invention II would require text queries not required for a search of Invention I, e.g., monitoring station, firearm cabinet, monitoring, premises, and synonyms thereof).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
A telephone call was made to Pejman Sharifi on 07 July 2022 to request an oral election to the above restriction requirement, but did not result in an election being made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229. The examiner can normally be reached 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641